 1 Richard L. Knickerbocker, Esq. SB#035646
   Knickerbocker Law Firm
 2 2425 Olympic Boulevard
   Suite 4000W
 3 Santa Monica, California 90404
   Telephone 310 260-9060
 4 Facsimile 310 260-9063
   Email knicklaw@gmail.com
 5
   Attorneys for Plaintiff
 6 ISSAM ELIE KNICKERBOCKER

 7 MCGREGOR W. SCOTT
   United States Attorney
 8 JOSEPH B. FRUEH
   Assistant United States Attorney
 9 501 I Street, Suite 10-100
   Sacramento, CA 95814
10 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
11 Facsimile: (916) 554-2900

12 Attorneys for Defendants

13

14                             IN THE UNITED STATES DISTRICT COURT

15                               EASTERN DISTRICT OF CALIFORNIA

16

17   ISSAM ELIE KNICKERBOCKER,                  Case No. 1:16-cv-01811-DAD-JLT

18                              Plaintiff,      STIPULATION AND PROPOSED ORDER
                                                TO MODIFY SCHEDULING ORDER
19                        v.                    (Doc. 65)
20   UNITED STATES OF AMERICA; UNITED
     STATES DEPARTMENT OF INTERIOR,
21   NATIONAL PARK SERVICE, DEATH
     VALLEY NATIONAL PARK; NICOLE
22   GRUVER; BRYAN DREW; and DOES 3–25,

23                              Defendants.

24

25

26
27

28



30
 1          STIPULATION AND PROPOSED ORDER TO MODIFY SCHEDULING ORDER

 2          IT IS HEREBY STIPULATED, by and between the parties through their undersigned counsel,

 3 that the Scheduling Order (ECF No. 59) be modified as follows:

 4                                                        Current Deadline            Proposed Deadline

 5          Non-Expert Discovery Cutoff                   January 31, 2019            March 1, 2019

 6          Initial Expert Disclosures                    February 15, 2019           March 15, 2019

 7          Rebuttal Expert Disclosures                   March 15, 2019              April 19, 2019

 8          Expert Discovery Cutoff                       April 12, 2019              May 17, 2019

 9          Non-Dispositive Motion Filing                 April 23, 2019              May 21, 2019

10          Non-Dispositive Motion Hearing                May 21, 2019                June 18, 2019

11          Dispositive Motion Filing                     June 4, 2019                July 2, 2019

12          Dispositive Motion Hearing                    July 16, 2019               August 6, 2019

13          Settlement Conference                         September 6, 2019           September 6, 2019

14          Pretrial Conference                           September 23, 2019          October 21, 2019

15          Trial                                         November 19, 2019           December 10, 2019

16          The reasons for this stipulation are as follows:

17          1.      Plaintiff’s counsel’s home and law practice were impacted by the Woolsey Fire, which

18 burned approximately 97,000 acres in Los Angeles and Ventura Counties from November 8 to 16, 2018.

19 To date, he and his family remain evacuated due to ongoing clean-up activities and utility outages. His
20 files and records are located in Malibu, California, and have been inaccessible.

21          2.      Defendants’ counsel substituted into this case on November 7, 2018. Defendants’ prior

22 counsel of record left the United States Attorney’s Office on November 30, 2018. Defendants’ new

23 counsel was required to spend significant time in November reviewing and analyzing the case file.

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION AND PROPOSED ORDER                      1
      TO MODIFY SCHEDULING ORDER
30
 1          3.     The foregoing developments have delayed the completion of fact discovery in this action,

 2 and the parties believe there is good cause to continue most of the remaining deadlines in the Scheduling

 3 Order by approximately 30 days, as set forth above.

 4 Dated: December 6, 2018                               KNICKERBOCKER LAW FIRM

 5                                                By:    /s Richard L. Knickerbocker (authorized 12/6/2018)
                                                         Richard L. Knickerbocker
 6
                                                         Attorney for Plaintiff
 7

 8 Dated: December 7, 2018                               MCGREGOR W. SCOTT
                                                         United States Attorney
 9
                                                  By:    /s Joseph B. Frueh
10                                                       JOSEPH B. FRUEH
                                                         Assistant United States Attorney
11
                                                         Attorneys for Defendants
12
                                                    ORDER
13
            Based upon the stipulation, the Court ORDERS the case schedule to be amended as follows:
14
            1.     Non-Expert Discovery Cutoff:                         March 1, 2019
15
            2.     Expert Disclosures:                                  March 15, 2019
16
            3.     Rebuttal Expert Disclosures:                         April 19, 2019
17
            4.     Expert Discovery Cutoff:                             May 17, 2019
18
            5.     Non-Dispositive Motion Filing:                       May 21, 2019
19
            6.     Non-Dispositive Motion Hearing:                      June 18, 2019
20
            7.     Dispositive Motion Filing:                           July 2, 2019
21
            8.     Dispositive Motion Hearing:                          August 6, 2019
22
            9.     Pretrial Conference:                                 October 21, 2019, 2:30 p.m.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

       STIPULATION AND PROPOSED ORDER                    2
       TO MODIFY SCHEDULING ORDER
30
 1         10.        Trial:                                                           December 17, 20191, 1:00 p.m.

 2
     IT IS SO ORDERED.
 3

 4     Dated:        December 10, 2018                                    /s/ Jennifer L. Thurston
                                                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
           1
28             The stipulation failed to allow for eight weeks between the pretrial conference and the trial.


      STIPULATION AND PROPOSED ORDER                                3
      TO MODIFY SCHEDULING ORDER
30
